 

Exhibit 10.1

 

SECURITIES PURCHASE AGREEMENT

 

This Securities Purchase Agreement (this “Agreement”) is dated as of October 21,
2016, by and among Cachet Financial Solutions, Inc., a Delaware corporation (the
“Company”), the parties indicated as Purchasers on Schedule I attached hereto
and on one or more counterpart signature pages hereof, and the parties that may
become parties to this Agreement in accordance with Section 5.1 of this
Agreement (each of the parties indicated as Purchasers on Schedule I attached
hereto and on one or more counterpart signature pages hereof and the parties
that may become parties to this Agreement in accordance with Section 5.1 of this
Agreement is a “Purchaser,” and collectively the “Purchasers”).

 

WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to an exemption from the registration requirements of Section 5 of the
Securities Act, the Company desires to issue and sell to each Purchaser, and
each Purchaser, severally and not jointly, desires to purchase from the Company,
securities of the Company as more fully described in this Agreement;

 

NOW, THEREFORE, in consideration of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and each Purchaser hereby
agree as follows:

 

ARTICLE I.
DEFINITIONS

 

1.1 Definitions. In addition to the terms defined elsewhere in this Agreement,
(a) capitalized terms that are not otherwise defined herein have the meanings
given to such terms in the Warrant (as defined herein), and (b) the following
terms have the meanings set forth in this Section 1.1:

 

“Action” shall have the meaning ascribed to such term in Section 3.1(j).

 

“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person as such terms are used in and construed under Rule 405 under the
Securities Act.

 

“Board of Directors” means the Board of Directors of the Company.

 

“Business Day” means any day except any Saturday, any Sunday, any day which is a
federal legal holiday in the United States or any day on which banking
institutions in the State of New York are authorized or required by law or other
governmental action to close.

 

“Closing” means, with respect to any Purchaser, the closing of the purchase and
sale of the Securities to such Purchaser pursuant to Section 2.1.

 

“Closing Date” means, as to any Purchaser, the Trading Day on which all of the
Transaction Documents have been executed and delivered by the Company and such
Purchaser, and all conditions precedent to (i) such Purchaser’s obligation to
pay the Subscription Amount payable by such Purchaser as set forth on Schedule I
attached hereto and (ii) the Company’s obligation to deliver the Securities
purchased by such Purchaser, in each case, have been satisfied or waived, but in
no event later than the third Trading Day following the date on which such
Purchaser has executed a counterpart hereof.

 

   

   

 

“Commission” means the United States Securities and Exchange Commission.

 

“Common Stock” means the common stock of the Company, par value $0.0001 per
share, and any other class of securities into which such securities may
hereafter be reclassified or changed.

 

“Common Stock Equivalents” means any securities of the Company or the
Subsidiaries which would entitle the holder thereof to acquire at any time
Common Stock.

 

“Conversion Price” shall have the meaning ascribed to such term in the
applicable Convertible Note.

 

“Conversion Shares” shall have the meaning ascribed to such term in the
applicable Convertible Note.

 

“Convertible Note” means the Convertible Term Promissory Note in the form
attached hereto as Exhibit A, convertible into shares of Common Stock at the
Conversion Price (subject to adjustment as provided therein).

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations thereunder.

 

“GAAP” shall have the meaning ascribed to such term in Section 3.1(h).

 

“Intellectual Property Rights” shall have the meaning ascribed to such term in
Section 3.1(m).

 

“Lien” means a lien, charge, pledge, security interest, encumbrance, right of
first refusal, preemptive right or other restriction.

 

“Material Adverse Effect” shall have the meaning assigned to such term in
Section 3.1(b).

 

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

 

“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an informal investigation or partial proceeding,
such as a deposition), whether commenced or threatened.

 

“Purchaser Party” shall have the meaning ascribed to such term in Section 4.8.

 

“Required Approvals” shall have the meaning ascribed to such term in Section
3.1(e).

 

“Resale Registration Statement” shall have the meaning ascribed to such term in
Section 4.4.

 

 2 

 

 

“Rule 144” means Rule 144, promulgated by the Commission pursuant to the
Securities Act, as such Rule 144 may be amended or interpreted from time to
time, or any similar rule or regulation hereafter adopted by the Commission
having substantially the same purpose and effect as such Rule.

 

“SEC Reports” shall have the meaning ascribed to such term in Section 3.1(h).

 

“Securities” means the Convertible Notes and the Warrants.

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations thereunder.

 

“Senior Obligations” means, collectively, all secured indebtedness of the
Company in an aggregate amount of up to $1,500,000 that may be incurred at any
time after the date hereof under any credit facility with, borrowed from or
otherwise becoming owed by agreement to an “institutional lender” (as defined
below), which credit facility or other agreement provides the Company with
revolving credit loans, term loans, letters of credit or other working capital
availability, including all principal, interest (including interest accruing on
or after the filing of petition in bankruptcy or for reorganization relating to
the Company), fees, charges, expenses and all other amounts payable thereunder
or in respect thereof and together with any refinancing, extensions, amendments,
modifications, restructurings, renewals or replacements of any of the foregoing.
As used above, “institutional lender” means and includes a federally chartered
‘national bank’ or ‘national association,’ a state chartered ‘insurance company’
or mutual insurance company, or state chartered bank, an investment banking
entity or institution, or any other Person that is (or will be) engaged in
making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in the ordinary course of its activities.

 

“Shares” means the shares of Common Stock issuable to each Purchaser pursuant to
this Agreement.

 

“Short Sales” means all “short sales” as defined in Rule 200 of Regulation SHO
under the Exchange Act (but shall not be deemed to include the location and/or
reservation of borrowable shares of Common Stock).

 

“Subscription Amount” means, as to each Purchaser, the aggregate amount to be
paid for the Convertible Notes and the Warrants purchased by such Purchaser
hereunder as set forth opposite such Purchaser’s name under the column entitled
“Subscription Amount” on Schedule I attached hereto, in United States dollars
and in immediately available funds.

 

“Subsidiary” means Cachet Financial Solutions Inc., a Minnesota corporation.

 

“Trading Day” means a day on which the principal Trading Market is open for
trading.

 

“Trading Market” means any of the following markets or exchanges on which the
Common Stock is listed or quoted for trading on the date in question: the NYSE
MKT, the Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq Global
Select Market, the New York Stock Exchange, the OTC Bulletin Board or the OTC
Markets (e.g., OTCQX or OTCQB), or any successors to any of the foregoing.

 

 3 

 

 

“Transaction Documents” means this Agreement, the Convertible Notes, the
Warrants, all exhibits and schedules thereto and any other documents or
agreements executed in connection with the transactions contemplated hereunder.

 

“Underlying Shares” means the Conversion Shares and the Warrant Shares.

 

“Warrant” means the Warrant to Purchase Common Stock in the form of Exhibit B
attached hereto.

 

“Warrant Shares” means the shares of Common Stock issuable upon exercise of a
Warrant.

 

ARTICLE II.
PURCHASE AND SALE

 

2.1 Closing. At the Closing, upon the terms and subject to the conditions set
forth herein, substantially concurrent with the execution and delivery of this
Agreement by the parties hereto, the Company agrees to sell to each Purchaser
acquiring Securities hereunder at such Closing, and such Purchaser agrees to
purchase from the Company, (a) a Convertible Note with such principal amount as
set forth opposite such Purchaser’s name under the column entitled “Note
Principal Amount” on Schedule I attached hereto for a purchase price equal to
such Purchaser’s Subscription Amount, and (b) a Warrant to purchase up to such
number of shares of Common Stock as set forth opposite such Purchaser’s name
under the column entitled “Number of Warrants” on Schedule I attached hereto,
subject to adjustment as provided therein. At the Closing, (i) each Purchaser
acquiring Securities hereunder at such Closing shall deliver to the Company, via
wire transfer of immediately available funds, such Purchaser’s Subscription
Amount, (ii) the Company shall deliver to such Purchaser such Purchaser’s
Convertible Note and Warrant, and (iii) the Company and such Purchaser shall
deliver the other items set forth in Section 2.2.

 

2.2 Deliveries.

 

(a) At the Closing, the Company shall deliver or cause to be delivered to each
Purchaser acquiring Securities hereunder at such Closing the following:

 

(i) this Agreement duly executed by the Company;

 

(ii) a Convertible Note, registered in such name or names as such Purchaser
shall specify to the Company in writing, in the principal amount set forth
opposite such Purchaser’s name under the column entitled “Note Principal Amount”
on Schedule I attached hereto; and

 

(iii) a Warrant registered in the name of such Purchaser to purchase up to the
number of shares of Common Stock set forth opposite such Purchaser’s name under
the column entitled “Number of Warrants” on Schedule I attached hereto.

 

(b) At the Closing, each Purchaser acquiring Securities hereunder at such
Closing shall deliver or cause to be delivered to the Company the following:

 

(i) this Agreement duly executed by such Purchaser; and

 

 4 

 

 

(ii) such Purchaser’s Subscription Amount by wire transfer to the account
specified in writing by the Company.

 

2.3 Closing Conditions.

 

(a) The obligations of the Company hereunder in connection with any Closing are
subject to the following conditions being met:

 

(i) all representations and warranties of the Purchaser acquiring Securities
hereunder at such Closing contained herein shall have been accurate in all
material respects when made and on the Closing Date (unless as of a specific
date therein in which case they shall have been accurate as of such date);

 

(ii) all obligations, covenants and agreements of the Purchaser acquiring
Securities hereunder at such Closing required to be performed at or prior to the
Closing Date shall have been performed; and

 

(iii) there shall have been no Material Adverse Effect with respect to the
Company since the date hereof.

 

(iv) the Company shall have obtained all necessary “blue sky” law permits and
qualifications, or have the availability of exemptions therefrom, required by
any state for the offer and sale of the Securities and issuance of the
Underlying Shares; and

 

(v) the Purchaser acquiring Securities hereunder at such Closing shall have
delivered all of the items set forth in Section 2.2(b) of this Agreement.

 

(b) The respective obligations of each Purchaser hereunder in connection with
the Closing in which such Purchaser participates are subject to the following
conditions being met:

 

(i) all representations and warranties of the Company contained herein shall
have been accurate in all material respects when made and on the applicable
Closing Date (unless as of a specific date therein in which case they shall have
been accurate as of such date);

 

(ii) all obligations, covenants and agreements of the Company required to be
performed at or prior to the applicable Closing Date shall have been performed;

 

(iii) the Company shall have delivered all of the items set forth in Section
2.2(a) of this Agreement; and

 

(iv) there shall have been no Material Adverse Effect with respect to the
Company since the date hereof.

 

 5 

 

 

ARTICLE III.
REPRESENTATIONS AND WARRANTIES

 

3.1 Representations and Warranties of the Company. Except as set forth in the
Company’s SEC Reports, which shall qualify any representation or warranty
otherwise made herein to the extent of the disclosure contained in the
corresponding section of the SEC Reports, the Company hereby makes the following
representations and warranties to each Purchaser:

 

(a) Subsidiaries. All of the direct and indirect subsidiaries of the Company are
set forth in the Company’s SEC Reports. The Company owns, directly or
indirectly, all of the capital stock or other equity interests of each
Subsidiary free and clear of any Liens except for Liens in connection with
financing arrangements disclosed in the SEC Reports, and all of the issued and
outstanding shares of capital stock of each Subsidiary are validly issued and
are fully paid, non-assessable and free of preemptive and similar rights to
subscribe for or purchase securities.

 

(b) Organization and Qualification. The Company and each of the Subsidiaries is
an entity duly incorporated or otherwise organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation or
organization, with the requisite power and authority to own and use its
properties and assets and to carry on its business as currently conducted.
Neither the Company nor any Subsidiary is in violation nor default of any of the
provisions of its respective certificate or articles of incorporation, bylaws or
other organizational or charter documents. Each of the Company and the
Subsidiaries is duly qualified to conduct business and is in good standing as a
foreign corporation or other entity in each jurisdiction in which the nature of
the business conducted or property owned by it makes such qualification
necessary, except where the failure to be so qualified or in good standing, as
the case may be, would not reasonably be expected to result in: (i) a material
adverse effect on the legality, validity or enforceability of any Transaction
Document, (ii) a material adverse effect on the results of operations, assets,
business or condition (financial or otherwise) of the Company and the
Subsidiaries, taken as a whole, or (iii) a material adverse effect on the
Company’s ability to perform in any material respect on a timely basis its
obligations under any Transaction Document (any of (i), (ii) or (iii), a
“Material Adverse Effect”).

 

(c) Authorization; Enforcement. The Company has the requisite corporate power
and authority to enter into and to consummate the transactions contemplated by
this Agreement and each of the other Transaction Documents and otherwise to
carry out its obligations hereunder and thereunder. The execution and delivery
of this Agreement and each of the other Transaction Documents by the Company and
the consummation by it of the transactions contemplated hereby and thereby have
been duly authorized by all necessary action on the part of the Company and no
further action is required by the Company, the Board of Directors or the
Company’s stockholders in connection herewith or therewith other than in
connection with the Required Approvals. This Agreement and each other
Transaction Document to which it is a party has been (or upon delivery will have
been) duly executed by the Company and, when delivered in accordance with the
terms hereof and thereof, will constitute the valid and binding obligation of
the Company enforceable against the Company in accordance with its terms, except
(i) as limited by general equitable principles and applicable bankruptcy,
insolvency, reorganization, moratorium and other laws of general application
affecting enforcement of creditors’ rights generally, (ii) as limited by laws
relating to the availability of injunctive relief or other equitable remedies
and (iii) insofar as indemnification and contribution provisions may be limited
by applicable law.

 

 6 

 

 

(d) No Conflicts. The execution, delivery and performance by the Company of this
Agreement and the other Transaction Documents to which it is a party, the
issuance and sale of the Securities and the consummation by it of the
transactions contemplated hereby and thereby do not and will not (i) conflict
with or violate any provision of the Company’s or any Subsidiary’s certificate
or articles of incorporation, bylaws or other organizational or charter
documents, or (ii) conflict with, or constitute a default (or an event that with
notice or lapse of time or both would become a default) under, result in the
creation of any Lien upon any of the properties or assets of the Company or any
Subsidiary, or give to others any rights of termination, amendment, acceleration
or cancellation (with or without notice, lapse of time or both) of, any
agreement, credit facility, debt or other instrument (evidencing a Company or
Subsidiary debt or otherwise) or other understanding to which the Company or any
Subsidiary is a party or by which any property or asset of the Company or any
Subsidiary is bound or affected, or (iii) subject to the Required Approvals,
conflict with or result in a violation of any law, rule, regulation, order,
judgment, injunction, decree or other restriction of any court or governmental
authority to which the Company or a Subsidiary is subject (including federal and
state securities laws and regulations), or by which any property or asset of the
Company or a Subsidiary is bound or affected; except in the case of each of
clauses (ii) and (iii), such as would not reasonably be expected to result in a
Material Adverse Effect.

 

(e) Filings, Consents and Approvals. The Company is not required to obtain any
consent, waiver, authorization or order of, give any notice to, or make any
filing or registration with, any court or other federal, state, local or other
governmental authority or other Person in connection with the execution,
delivery and performance by the Company of the Transaction Documents, other
than: (i) any filings with the Commission pursuant to Sections 4.1 and 4.2, and
(ii) the notice and/or application(s) to each applicable Trading Market for the
issuance and sale of the Securities and the listing of the Underlying Shares for
trading thereon in the time and manner required thereby, if any (collectively,
the “Required Approvals”).

 

(f) Issuance of the Securities. The Shares are duly authorized and, when issued
and paid for in accordance with the applicable Transaction Documents, will be
duly and validly issued, fully paid and non-assessable, free and clear of all
Liens imposed by the Company other than restrictions on transfer provided for in
the Transaction Documents and under applicable state and federal securities
laws. The Underlying Shares, when issued in accordance with the terms of the
Transaction Documents, will be validly issued, fully paid and non-assessable,
free and clear of all Liens imposed by the Company other than restrictions on
transfer provided for in the Transaction Documents. The Underlying Shares have
been duly reserved for issuance upon exercise of the Warrants.

 

 7 

 

 

(g) Capitalization. The issued and outstanding shares of Common Stock have been
duly authorized and validly issued, are fully paid and nonassessable, have been
issued in compliance with all federal and state securities laws, were not issued
in violation of or subject to any preemptive rights or other rights to subscribe
for or purchase securities, and conform in all material respects to the
description thereof contained in the Company’s filings with the SEC. The Company
has not issued any capital stock except as may be disclosed in SEC Reports,
other than pursuant to the exercise of employee stock options under the
Company’s stock option plans, the issuance of shares of Common Stock to
employees pursuant to the Company’s employee stock purchase plans and pursuant
to the conversion and/or exercise of Common Stock Equivalents disclosed in SEC
Reports. No Person has any right of first refusal, preemptive right, right of
participation, or any similar right to participate in the transactions
contemplated by the Transaction Documents. Except as a result of the purchase
and sale of the Securities, and except as disclosed in the SEC Reports, there
are no outstanding options, warrants, rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities, rights or
obligations convertible into or exercisable or exchangeable for, or giving any
Person any right to subscribe for or acquire, any shares of Common Stock, or
contracts, commitments, understandings or arrangements by which the Company or
any Subsidiary is or may become bound to issue additional shares of Common Stock
or Common Stock Equivalents. Except as disclosed in the Company’s SEC Reports,
the issuance and sale of the Securities will not obligate the Company to issue
shares of Common Stock or other securities to any Person (other than the
Purchasers) and will not result in a right of any holder of Company securities
to adjust the exercise, conversion, exchange or reset price under any of such
securities.

 

(h) SEC Reports; Financial Statements. The Company has filed all reports,
schedules, forms, statements and other documents required to be filed by the
Company under the Securities Act and the Exchange Act, including pursuant to
Section 13(a) or 15(d) thereof, for the two (2) years preceding the date hereof
(or such shorter period as the Company was required by law or regulation to file
such material) including the Company’s Registration Statement on Form S-1 (File
No. 333-212610) initially filed with the Commission on July 20, 2016 (which has
not been declared effective by the Commission and the Company has applied for
withdrawal of such registration statement on October 19, 2016) (the foregoing
materials, including the exhibits thereto and documents incorporated by
reference therein, being collectively referred to herein as the “SEC Reports”).
As of their respective dates, the SEC Reports complied in all material respects
with the requirements of the Securities Act and the Exchange Act, as applicable,
and none of the SEC Reports, when filed, contained any untrue statement of a
material fact or omitted to state a material fact required to be stated therein
or necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading. The financial
statements of the Company included in the SEC Reports comply in all material
respects with applicable accounting requirements and the rules and regulations
of the Commission with respect thereto as in effect at the time of filing. Such
financial statements have been prepared in accordance with United States
generally accepted accounting principles applied on a consistent basis during
the periods involved (“GAAP”), except as may be otherwise specified in such
financial statements or the notes thereto and except that unaudited financial
statements may not contain all footnotes required by GAAP, and fairly present in
all material respects the financial position of the Company and its consolidated
Subsidiaries as of and for the dates thereof and the results of operations and
cash flows for the periods then ended, subject, in the case of unaudited
statements, to normal, immaterial, year-end audit adjustments.

 

(i) Material Changes; Undisclosed Events, Liabilities or Developments. Since the
date of the latest audited financial statements included within the SEC Reports,
except as specifically disclosed in a subsequent SEC Report filed prior to the
date hereof, (i) there has been no event, occurrence or development that has had
or that could reasonably be expected to result in a Material Adverse Effect,
(ii) the Company has not incurred any material liabilities (contingent or
otherwise) other than (A) trade payables and accrued expenses incurred in the
ordinary course of business consistent with past practice and (B) liabilities
not required to be reflected in the Company’s financial statements pursuant to
GAAP or disclosed in filings made with the Commission, (iii) the Company has not
altered its method of accounting, and (iv) the Company has not declared or made
any dividend or distribution of cash or other property to its stockholders or
purchased, redeemed or made any agreements to purchase or redeem any shares of
its capital stock. Except as disclosed in the Company’s Current Report on Form
8-K filed on July 15, 2016, the Company does not have pending before the
Commission any request for confidential treatment of information.

 



 8 

 

 

(j) Litigation. Except as disclosed in the Company’s SEC Reports, there is no
action, suit, inquiry, notice of violation, proceeding or investigation pending
or, to the knowledge of the Company, threatened against or affecting the
Company, any Subsidiary or any of their respective properties before or by any
court, arbitrator, governmental or administrative agency or regulatory authority
(federal, state, county, local or foreign) (collectively, an “Action”) which (i)
adversely affects or challenges the legality, validity or enforceability of any
of the Transaction Documents or the Securities or (ii) could, if there were an
unfavorable decision, have or reasonably be expected to result in a Material
Adverse Effect. The Commission has not issued any stop order or other order
suspending the effectiveness of any registration statement filed by the Company
or any Subsidiary under the Exchange Act or the Securities Act.

 

(k) Compliance. Except as disclosed in the Company’s SEC Reports, neither the
Company nor any Subsidiary: (i) is in default under or in violation of (and no
event has occurred that has not been waived that, with notice or lapse of time
or both, would result in a default by the Company or any Subsidiary under), nor
has the Company or any Subsidiary received notice of a claim that it is in
default under or that it is in violation of, any indenture, loan or credit
agreement or any other agreement or instrument to which it is a party or by
which it or any of its properties is bound (whether or not such default or
violation has been waived), (ii) is in violation of any judgment, decree or
order of any court, arbitrator or other governmental authority or (iii) is or
has been in violation of any statute, rule, ordinance or regulation of any
governmental authority, including without limitation all foreign, federal, state
and local laws relating to taxes, environmental protection, occupational health
and safety, product quality and safety and employment and labor matters, except
in each case described in clauses (i) – (iii) above as would not reasonably be
expected to result in a Material Adverse Effect.

 

(l) Title to Assets. The Company and the Subsidiaries have good and marketable
title in fee simple to all real property owned by them and good and marketable
title in all personal property owned by them that is material to the business of
the Company and the Subsidiaries, in each case free and clear of all Liens,
except for (i) Liens as do not materially interfere with the use made and
proposed to be made of such property by the Company and the Subsidiaries, (ii)
Liens for the payment of federal, state or other taxes, for which appropriate
reserves have been made in accordance with GAAP and, the payment of which is
neither delinquent nor subject to penalties and (iii) Liens in connection with
financing arrangements disclosed in the SEC Reports.

 

 9 

 

 

(m) Intellectual Property. The Company and the Subsidiaries have, or have rights
to use, all patents, patent applications, trademarks, trademark applications,
service marks, trade names, trade secrets, inventions, copyrights, licenses and
other intellectual property rights and similar rights necessary or required for
use in connection with their respective businesses as described in the SEC
Reports and which the failure to so have could have a Material Adverse Effect
(collectively, the “Intellectual Property Rights”). None of, and neither the
Company nor any Subsidiary has received a notice (written or otherwise) that any
of, the Intellectual Property Rights has expired, terminated or been abandoned,
or is expected to expire or terminate or be abandoned, within two years from the
date of this Agreement. Neither the Company nor any Subsidiary has received,
since the date of the latest audited financial statements included within the
SEC Reports, a written notice of a claim or otherwise has any knowledge that the
Intellectual Property Rights violate or infringe upon the rights of any Person,
except as would not reasonably be expected to not have a Material Adverse Effect
or except as disclosed in the SEC Reports. To the knowledge of the Company, all
such Intellectual Property Rights are enforceable and there is no existing
infringement by another Person of any of the Intellectual Property Rights. The
Company and its Subsidiaries have taken reasonable security measures to protect
the secrecy, confidentiality and value of all of their intellectual properties,
except where failure to do so could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

 

(n) [Reserved.]

 

(o) Tax Status. Except for matters that would not, individually or in the
aggregate, have or reasonably be expected to result in a Material Adverse
Effect, the Company and its Subsidiaries each (i) has made or filed all United
States federal, state and local income and all foreign income and franchise tax
returns, reports and declarations required by any jurisdiction to which it is
subject, (ii) has paid all taxes and other governmental assessments and charges
that are material in amount, shown or determined to be due on such returns,
reports and declarations and (iii) has set aside on its books provision
reasonably adequate for the payment of all material taxes for periods subsequent
to the periods to which such returns, reports or declarations apply. There are
no unpaid taxes in any material amount claimed to be due by the taxing authority
of any jurisdiction, and the officers of the Company or of any Subsidiary know
of no basis for any such claim.

 

(p) Investment Company. The Company (including its subsidiaries) is not an
“investment company” or an “affiliated person” of, or “promoter” or “principal
underwriter” for an investment company, within the meaning of the Investment
Company Act of 1940 and will not be deemed an “investment company” as a result
of the transactions contemplated by this Agreement.

 

(q) Related Party Transactions. To the knowledge of the Company, no material
transaction has occurred between or among the Company and any of its affiliates
(including, without limitation, any of its subsidiaries), officers or directors
or any affiliate or affiliates of any such affiliate, officer or director that
with the passage of time will be required to be disclosed pursuant to Sections
13, 14 or 15(d) of the Exchange Act, other than (1) those transactions that have
already been so disclosed, or will be so disclosed on or before the Closing
Date, in the Company’s SEC Reports.

 

(r) No General Solicitation. Neither the Company, nor any of its affiliates, nor
any person action on its or their behalf, has engaged in any form of general
solicitation or general advertising (within the meaning of Regulation D
promulgated under the Securities Act) in connection with the offer or sale of
the Securities.

 

 10 

 

 

(s) No Manipulation; Disclosure of Information. The Company has not taken and
will not take any action designed to or that might reasonably be expected to
cause or result in an unlawful manipulation of the price of the Common Stock to
facilitate the sale or resale of the Securities. The Company confirms that, to
its knowledge, with the exception of the proposed sale of Securities as
contemplated herein (as to which the Company makes no representation), neither
it nor any other person acting on its behalf has provided any of the Purchasers
or their agents or counsel with any information that constitutes or might
constitute material, non-public information. The Company understands and
confirms that the Purchasers will be relying on the foregoing representations in
effecting transactions in securities of the Company. All disclosures provided to
the Purchasers regarding the Company, its business and the transactions
contemplated hereby furnished by the Company are true and correct and do not
contain any untrue statement of a material fact or omit to state any material
fact necessary in order to make the statements made therein, in light of the
circumstances under which they were made, not misleading.

 

(t) Forward-Looking Statements. No forward-looking statement (within the meaning
of Section 27A of the Securities Act and Section 21E of the Exchange Act) made
by the Company or any of its officers or directors contained in the SEC Reports,
or made available to the public generally since December 31, 2015, has been made
or reaffirmed without a reasonable basis or has been disclosed other than in
good faith.

 

(u) No Additional Agreements. Other than with respect to closing mechanics, the
Company has no other agreements or understandings (including, without
limitation, side letters) with any Purchaser or other person to purchase any of
the Securities on terms more favorable to such person than as set forth herein.

 

(v) No “Bad Actor” Disqualification. The Company has exercised reasonable care,
in accordance with SEC rules and guidance, and has conducted a factual inquiry,
the nature and scope of which reflect reasonable care under the relevant facts
and circumstances, to determine whether any Covered Person (as defined below) is
subject to any of the “bad actor” disqualifications described in Rule
506(d)(1)(i) to (viii) under the Securities Act (“Disqualification Events”). To
the Company’s knowledge, after conducting such sufficiently diligent factual
inquiries, no Covered Person is subject to a Disqualification Event, except for
a Disqualification Event covered by Rule 506(d)(2) or (d)(3) under the
Securities Act. The Company has complied, to the extent applicable, with any
disclosure obligations under Rule 506(e) under the Securities Act. “Covered
Persons” are those persons specified in Rule 506(d)(1) under the Securities Act,
including the Company; any predecessor or affiliate of the Company; any
director, executive officer, other officer participating in the offering,
general partner or managing member of the Company; any beneficial owner of 20%
or more of the Company’s outstanding voting equity securities, calculated on the
basis of voting power; any promoter (as defined in Rule 405 under the Securities
Act) connected with the Company in any capacity at the time of the sale of the
Convertible Notes; and any person that has been or will be paid (directly or
indirectly) remuneration for solicitation of purchasers in connection with the
sale of the Convertible Notes (a “Solicitor”), any general partner or managing
member of any Solicitor, and any director, executive officer or other officer
participating in the offering of any Solicitor or general partner or managing
member of any Solicitor.

 

 11 

 

 

Each Purchaser, for itself and for no other Purchaser, acknowledges and agrees
that the representations contained in Section 3.1 shall not modify, amend or
affect the Company’s right to rely on such Purchaser’s representations and
warranties contained in this Agreement or any representations and warranties
contained in any other Transaction Document or any other document or instrument
executed or delivered in connection with this Agreement or the consummation of
the transactions contemplated hereby.

 

3.2 Representations and Warranties of the Purchasers. Each Purchaser, for itself
and for no other Purchaser, hereby represents and warrants as of the date hereof
and as of the Closing Date to the Company as follows (unless as of a specific
date therein):

 

(a) Organization; Authority. Such Purchaser is either an individual or an entity
duly incorporation or formation, validly existing and in good standing under the
laws of the jurisdiction of its incorporation or formation with full right,
corporate, partnership, limited liability company or similar power and authority
to enter into and to consummate the transactions contemplated by the Transaction
Documents and otherwise to carry out its obligations hereunder and thereunder.
The execution and delivery of the Transaction Documents and performance by such
Purchaser of the transactions contemplated by the Transaction Documents have
been duly authorized by all necessary corporate, partnership, limited liability
company or similar action, as applicable, on the part of such Purchaser. Each
Transaction Document to which it is a party has been duly executed by such
Purchaser, and when delivered by such Purchaser in accordance with the terms
hereof, will constitute the valid and legally binding obligation of such
Purchaser, enforceable against it in accordance with its terms, except: (i) as
limited by general equitable principles and applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally, (ii) as limited by laws relating to
the availability of injunctive relief or other equitable remedies and (iii)
insofar as indemnification and contribution provisions may be limited by
applicable law.

 

(b) Understandings or Arrangements. Such Purchaser is acquiring the Securities
as principal for its own account and has no direct or indirect arrangement or
understandings with any other persons to distribute or regarding the
distribution of the Securities (this representation and warranty not limiting
such Purchaser’s right to sell the Securities pursuant to the Resale
Registration Statement or otherwise in compliance with applicable federal and
state securities laws). Such Purchaser is acquiring the Securities hereunder in
the ordinary course of its business. Such Purchaser understands that (i) on
October 19, 2016, the Company has applied for withdrawal of the Company’s
Registration Statement on Form S-1 (File No. 333-212610) initially filed with
the Commission on July 20, 2016 (which registration statement has not been
declared effective by the Commission), (ii) the offering of Securities to the
Purchasers hereunder is not registered under the Securities Act and the
Purchasers of Securities hereunder do not have the protection of Section 11 of
the Securities Act, (iii) the Convertible Notes, Warrants and Underlying Shares
have not been registered under the Securities Act or any applicable state
securities law and are and will be “restricted securities” (as that term is
defined in Rule 144(a)(3) under the Securities Act) and may not be resold unless
they are registered under the Securities Act or an exemption from registration
is available and (iv) such Purchaser is acquiring the Securities as principal
for its own account and not with a view to or for distributing or reselling the
Securities or any part thereof in violation of the Securities Act or any
applicable state securities law, has no present intention of distributing any of
the Securities in violation of the Securities Act or any applicable state
securities law and has no direct or indirect arrangement or understandings with
any other persons to distribute or regarding the distribution of the Securities
in violation of the Securities Act or any applicable state securities law (this
representation and warranty not limiting such Purchaser’s right to sell the
Securities pursuant to the Resale Registration Statement or otherwise in
compliance with applicable federal and state securities laws). The Purchaser is
acquiring the Securities hereunder in the ordinary course of its business.

 

 12 

 

 

(c) Opportunity to Obtain Information. Such Purchaser acknowledges that
representatives of the Company have made available to such Purchaser the
opportunity to review the books and records of the Company and its Subsidiaries
and to ask questions of and receive answers from such representatives concerning
the business and affairs of the Company and its Subsidiaries. Such Purchaser
further acknowledges the availability of the Company’s SEC Reports, specifically
include the Company’s Annual Report on Form 10-K for the year ended December 31,
2015.

 

(d) Purchaser Status. At the time such Purchaser was offered the Securities, it
was, and as of the date hereof it is and at the Closing will be, and on each
date on which it converts any portion of a Convertible Note or exercises any
Warrants, it will be an “accredited investor” as defined in Rule 501 under the
Securities Act.

 

(e) Experience of Such Purchaser. Such Purchaser, either alone or together with
its representatives, has such knowledge, sophistication and experience in
business and financial matters so as to be capable of evaluating the merits and
risks of the prospective investment in the Securities, and has so evaluated the
merits and risks of such investment. Such Purchaser is able to bear the economic
risk of an investment in the Securities and, at the present time, is able to
afford a complete loss of such investment.

 

(f) General Solicitation. Such Purchaser is not purchasing the Securities as a
result of any advertisement, article, notice or other communication regarding
the Securities or any other securities of the Company published in any
newspaper, magazine or similar media or broadcast over television or radio or
presented at any seminar or any other general solicitation or general
advertisement. Such Purchaser has a pre-existing relationship with the Company.

 

(g) No Investment, Tax or Legal Advice. Each Purchaser understands that nothing
in the Company SEC Reports, this Agreement, or any other materials presented to
the Purchaser in connection with the purchase and sale of the Securities
constitutes legal, tax or investment advice. Each Purchaser has consulted such
legal, tax and investment advisors as it, in its sole discretion, has deemed
necessary or appropriate in connection with its purchase of Securities.

 

 13 

 

 

(h) Certain Transactions and Confidentiality. Other than consummating the
transactions contemplated hereunder, such Purchaser has not, nor has any Person
acting on behalf of or pursuant to any understanding with such Purchaser,
directly or indirectly executed any purchases or sales, including Short Sales,
of the securities of the Company during the period commencing as of the time
that such Purchaser first received a term sheet (written or oral) from the
Company or any other Person representing the Company setting forth the material
terms of the transactions contemplated hereunder and ending immediately prior to
the execution hereof. Notwithstanding the foregoing, in the case of a Purchaser
that is a multi-managed investment vehicle whereby separate portfolio managers
manage separate portions of such Purchaser’s assets and the portfolio managers
have no knowledge of the investment decisions made by the portfolio managers
managing other portions of such Purchaser’s assets, the representation set forth
above shall only apply with respect to the portion of assets managed by the
portfolio manager that made the investment decision to purchase the Securities
covered by this Agreement. Other than to other Persons party to this Agreement,
such Purchaser has maintained the confidentiality of all disclosures made to it
in connection with this transaction (including the existence and terms of this
transaction).

 

The Company acknowledges and agrees that the representations contained in
Section 3.2 shall not modify, amend or affect such Purchaser’s right to rely on
the Company’s representations and warranties contained in this Agreement or any
representations and warranties contained in any other Transaction Document or
any other document or instrument executed and/or delivered in connection with
this Agreement or the consummation of the transaction contemplated hereby.

 

ARTICLE IV.
OTHER AGREEMENTS OF THE PARTIES

 

4.1 Reporting Status. With a view to making available to the Purchasers the
benefits of certain rules and regulations of the SEC which may permit the sale
of the Shares and Underlying Shares to the public without registration, the
Company agrees to use its reasonable efforts to file with the SEC, in a timely
manner, all reports and other documents required of the Company under the
Exchange Act. The Company will otherwise take such further action as a Purchaser
may reasonably request, all to the extent required from time to time to enable
such Purchaser to sell the Securities and Underlying Shares without registration
under the Securities Act or any successor rule or regulation adopted by the SEC.

 

4.2 Quotation. So long as a Purchaser owns any of the Securities or Underlying
Shares, the Company will use its reasonable efforts to maintain the quotation of
its Common Stock on the OTCQB or OTCQX, each as administered by OTC Markets
Group or, in lieu thereof, on a national securities exchange and will comply in
all material respects with the Company’s reporting, filing and other obligations
under the rules of any such market or exchange, as applicable.

 

4.3 Non-Public Information. The Company covenants and agrees that neither it nor
any other person acting on its behalf will provide any Purchaser or its agents
or counsel with any information that the Company believes constitutes material
non-public information, unless prior thereto such Purchaser shall have executed
a written agreement regarding the confidentiality and use of such information.
The Company understands and confirms that each Purchaser shall be relying on the
foregoing representations in effecting transactions in securities of the
Company. Furthermore, if the Company has disclosed any material non-public
information to the Purchaser, the Purchaser has no duty to keep such information
confidential following the public announcement of the offering.

 

4.4 Resale Registration Statement. Within 21 days following the Company’s next
underwritten public offering or 90 days following the date that the Company’s
current financing plan is terminated (the “Resale Date”) the Company shall file,
and thereafter use its reasonable best efforts to effect the registration,
qualification and compliance (including without limitation the execution of an
undertaking to file post-effective amendments, appropriate qualification under
applicable blue sky or other state securities laws and appropriate compliance
with applicable regulations issued under the Securities Act and any other
governmental requirements or regulations) to permit or facilitate the sale and
distribution of all of the Common Stock and Underlying Shares no later than
ninety (90) days after the Resale Date (such registration statement, the “Resale
Registration Statement”); provided, however, that the Company shall not be
obligated to take any action to effect any such registration, qualification or
compliance:

 

 14 

 

 

(a) in any particular jurisdiction in which the Company would be required to
execute a general consent to service of process in effecting such registration,
qualification or compliance unless the Company is already subject to service in
such jurisdiction and except as may be required by the Securities Act; or

 

(b) If a Purchaser fails to cooperate in providing the Company with all
information reasonably required to be included in the Resale Registration
Statement or otherwise required to be obtained by the Company for purposes of
preparing and filing the Resale Registration Statement and any amendments
thereto; provided, however, that such failure shall not affect the Company’s
obligations with respect to any Underlying Shares of any other Purchasers.

 

Once declared effective by the Commission, the Company shall use best efforts to
keep the Resale Registration Statement registering the resale of the Underlying
Shares effective during the period beginning on its effective date until the
earliest of (i) such time as all of the Common Stock and Underlying Shares shall
have been sold, (ii) at least two years have passed since the Closing, and (iii)
such time as all Underlying Shares may be sold under Rule 144. For the avoidance
of doubt, a Purchaser may only exercise such resale registration rights once.

 

4.5 Registration Deadlines. If the Company fails to file a registration
statement by the Resale Date, the Company shall issue to each Purchaser a
Warrant to purchase up to the number of shares of Common Stock set forth
opposite such Purchaser’s name under the column entitled “Number of Warrants
Upon Failure to Register” on Schedule I attached hereto (adjusted for stock
splits, reverse stock splits and the like) at an exercise price of $5.55 per
share (adjusted for stock splits, reverse stock splits and the like) with a five
year term. The Company shall issue to each Purchaser an additional Warrant to
purchase up to the number of shares of Common Stock set forth opposite such
Purchaser’s name under the column entitled “Number of Warrants Upon Failure to
Register” on Schedule I attached hereto (adjusted for stock splits, reverse
stock splits and the like) for each subsequent 30 day period for which a
registration statement has not been filed.

 

4.6 Expenses. The Company will pay all expenses incurred by the Company in
complying with Section 4.4, including without limitation all registration and
filing fees, printing expenses (if required), fees and disbursements of counsel
and independent public accountants for the Company, fees and expenses (including
reasonable counsel fees) incurred in connection with complying with state
securities or “blue sky” laws, fees of the FINRA, transfer taxes, and fees of
transfer agents and registrars.

 

4.7 Use of Proceeds. The Company shall use the net proceeds from the sale of the
Securities hereunder primarily for working capital purposes and to fund the
general corporate purposes of the Company and its Subsidiaries, and to fund
certain contractual obligations relating to acquisitions and to repay certain
outstanding indebtedness (to the extent such indebtedness shall not have earlier
converted into common stock).

 

 15 

 

 

4.8 Indemnification of Purchasers. Subject to the provisions of this Section
4.8, the Company will indemnify and hold each Purchaser and its directors,
officers, stockholders, members, partners, employees and agents (and any other
Persons with a functionally equivalent role of a Person holding such titles
notwithstanding a lack of such title or any other title), each Person who
controls such Purchaser (within the meaning of Section 15 of the Securities Act
and Section 20 of the Exchange Act), and the directors, officers, stockholders,
agents, members, partners or employees (and any other Persons with a
functionally equivalent role of a Person holding such titles notwithstanding a
lack of such title or any other title) of such controlling persons (each, a
“Purchaser Party”) harmless from any and all losses, liabilities, obligations,
claims, contingencies, damages, costs and expenses, including all judgments,
amounts paid in settlements, court costs and reasonable attorneys’ fees and
costs of investigation that any such Purchaser Party may suffer or incur as a
result of or relating to (a) any breach of any of the representations,
warranties, covenants or agreements made by the Company in this Agreement or in
the other Transaction Documents or (b) any action instituted against the
Purchaser Parties in any capacity, or any of them or their respective
Affiliates, by any stockholder of the Company who is not an Affiliate of such
Purchaser Party, with respect to any of the transactions contemplated by the
Transaction Documents (unless such action is based upon a breach of such
Purchaser Party’s representations, warranties or covenants under the Transaction
Documents or any agreements or understandings such Purchaser Party may have with
any such stockholder or any violations by such Purchaser Party of state or
federal securities laws or any conduct by such Purchaser Party which constitutes
fraud, gross negligence, willful misconduct or malfeasance). If any action shall
be brought against any Purchaser Party in respect of which indemnity may be
sought pursuant to this Agreement, such Purchaser Party shall promptly notify
the Company in writing, and the Company shall have the right to assume the
defense thereof with counsel of its own choosing reasonably acceptable to the
Purchaser Party. Any Purchaser Party shall have the right to employ separate
counsel in any such action and participate in the defense thereof, but the fees
and expenses of such counsel shall be at the expense of such Purchaser Party
except to the extent that (i) the employment thereof has been specifically
authorized by the Company in writing, (ii) the Company has failed after a
reasonable period of time to assume such defense and to employ counsel, or (iii)
in such action there is, in the reasonable opinion of counsel, a material
conflict on any material issue between the position of the Company and the
position of such Purchaser Party, in which case the Company shall be responsible
for the reasonable fees and expenses of no more than one such separate counsel
in the aggregate (i.e., for all Purchaser Parties). The Company will not be
liable to any Purchaser Party under this Agreement (y) for any settlement by a
Purchaser Party effected without the Company’s prior written consent, which
shall not be unreasonably withheld or delayed, or (z) to the extent, but only to
the extent, that a loss, claim, damage or liability is attributable to any
Purchaser Party’s breach of any of the representations, warranties, covenants or
agreements made by such Purchaser Party in this Agreement or in the other
Transaction Documents.

 

4.9 Reservation of Common Stock; Reporting Status. The Company shall maintain a
reserve from its duly authorized shares of Common Stock for issuance pursuant to
the Transaction Documents in such amount as may then be required to issue all of
the Underlying Shares.

 

 16 

 

 

4.10 Certain Transactions and Confidentiality. Each Purchaser, severally and not
jointly with the other Purchasers, covenants that neither it nor any Affiliate
acting on its behalf or pursuant to any understanding with it will execute any
purchases or sales, including Short Sales of any of the Company’s securities
during the period commencing with the execution of this Agreement and ending at
such time that the transactions contemplated by this Agreement are first
publicly announced by the Company. Each Purchaser, severally and not jointly
with the other Purchasers, covenants that until such time as the transactions
contemplated by this Agreement are publicly disclosed by the Company, such
Purchaser will maintain the confidentiality of the existence and terms of this
transaction and the information included in the Transaction Documents and the
Disclosure Schedules.

 

4.11 Transfer Restrictions.

 

(a) The Securities may only be disposed of in compliance with state and federal
securities laws. In connection with any transfer of any Securities other than
pursuant to an effective Resale Registration Statement or Rule 144, or to the
Company, the Company may require the transferor thereof to provide to the
Company an opinion of counsel selected by the transferor and reasonably
acceptable to the Company (the fees and expenses of which shall be paid by such
Purchaser), the form and substance of which opinion shall be reasonably
satisfactory to the Company, to the effect that such transfer does not require
registration of such transferred Securities under the Securities Act. As a
condition of transfer, any such transferee shall agree in writing to be bound by
the terms of this Agreement and shall have the rights and obligations of a
Purchaser under this Agreement.

 

(b) The Purchasers agree to the imprinting, so long as is required by this
Agreement, of a legend on any instruments evidencing the Convertible Notes,
Warrants and Underlying Shares in the following form, as applicable:

 

[NEITHER] THIS SECURITY [NOR THE SECURITIES INTO WHICH THIS SECURITY IS
[EXERCISABLE] [CONVERTIBLE]] HAS [NOT] BEEN REGISTERED WITH THE SECURITIES AND
EXCHANGE COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON
AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933 (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO
SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE TO THE
COMPANY.

 

(c) Certificates evidencing the Underlying Shares shall not contain any legend
(including the legend set forth in paragraph (b) above): (i) while a
registration statement (including the Resale Registration Statement) covering
the resale of such security is effective under the Securities Act, (ii)
following any sale of such Underlying Shares pursuant to Rule 144, or (iii) if
such legend is not required under applicable requirements of the Securities Act.
The Company shall cause its counsel to issue a legal opinion to the Company’s
transfer agent promptly after the effective date of the Registration Statement
if required by the Transfer Agent to effect the removal of the legend hereunder.
If all or any portion of a Convertible Note is converted or any portion of a
Warrant is exercised at a time when the Resale Registration Statement is
effective to cover the resale of the Underlying Shares, or if such Underlying
Shares may be sold under Rule 144 or if such legend is not otherwise required
under applicable requirements of the Securities Act, then such Underlying Shares
shall be issued free of all legends.

 

 17 

 

 

(d) Each Purchaser, severally and not jointly with the other Purchasers, agrees
with the Company that such Purchaser will sell any Securities pursuant to either
the registration requirements of the Securities Act, including, if the sale is
being effected pursuant to a registration statement (including the Resale
Registration Statement), the plan of distribution contained within such
registration statement and any applicable prospectus-delivery requirements, or
an exemption therefrom.

 

4.12 Security Interest. The Purchasers acknowledge that the Company has
expressed its intent to grant a security interest in the assets and properties
of the Company (the “Security Interest”) to the Purchasers listed on Schedule I
attached hereto as of the date hereof, as soon as practicable following the
repayment in full of the indebtedness owed by the Company to Trooien Capital,
LLC and the release, discharge and termination in full of the security interest
granted in favor of Trooien Capital, LLC in connection therewith. The Purchasers
agree that the Security Interest, when granted, shall (i) secure the full and
timely payment and performance by the Company of the obligations of the Company
under the Convertible Notes on a pari passu basis among the Purchasers, and (ii)
be subordinate and junior in right of payment and security to the prior payment
in full of all Senior Obligations and the liens securing the Senior Obligations.
The Purchasers agree to promptly execute and deliver to each holder of Senior
Obligations, or to an agent on their behalf (individually or collectively, as
applicable, the “Senior Creditor”) such documents, agreements and instruments,
and take such other actions (including, without limitation, entering into an
intercreditor agreement or subordination agreement with the Senior Creditor), as
the Senior Creditor shall request to memorialize such status of the obligations
and liens, and such other arrangements as they may agree upon.

 

ARTICLE V.
GENERAL PROVISIONS

 

5.1 Additional Purchasers. At any time and from time to time after the date
hereof (whether prior to or after the Closing Date), subject to the Company’s
prior written consent:

 

(a) Additional Person(s) may become a party to this Agreement by executing and
delivering to the Company an additional counterpart signature page to this
Agreement and, upon such execution and delivery of such additional counterpart
signature page, each such additional Person shall be deemed a “Purchaser” for
all purposes hereunder. No consent or approval of any other Purchaser shall be
required for such joinder to this Agreement by any additional Person, so long as
such additional Person has agreed in writing to be bound by all of the
obligations as a “Purchaser” hereunder. Upon the joinder to this Agreement by an
additional Person, the Company shall be entitled to update Schedule I attached
hereto to reflect the same without first obtaining the consent or approval of
any other Purchaser.

 

 18 

 

 

(b) Any Purchaser may increase its Subscription Amount by executing and
delivering to the Company an additional counterpart signature page to this
Agreement reflecting such increase in the Subscription Amount. No consent or
approval of any other Purchaser shall be required for any increase in the
Subscription Amount of any Purchaser, and the Company shall be entitled to
update Schedule I attached hereto to reflect such increase in the Subscription
Amount without first obtaining the consent or approval of any other Purchaser.

 

5.2 Fees and Expenses. Except as expressly set forth in the Transaction
Documents to the contrary, each party shall pay the fees and expenses of its
advisers, counsel, accountants and other experts, if any, and all other expenses
incurred by such party incident to the negotiation, preparation, execution,
delivery and performance of this Agreement. The Company shall pay all transfer
agent fees, stamp taxes and other taxes and duties levied in connection with the
delivery of any Securities to the Purchasers.

 

5.3 Entire Agreement. The Transaction Documents, together with the exhibits and
schedules thereto, contain the entire understanding of the parties with respect
to the subject matter hereof and thereof and supersede all prior agreements and
understandings, oral or written, with respect to such matters, which the parties
acknowledge have been merged into such documents, exhibits and schedules.

 

5.4 Notices. Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be in writing and shall be deemed
given and effective on the earliest of: (a) the date of transmission, if such
notice or communication is delivered via facsimile at the facsimile number set
forth on the signature pages attached hereto at or prior to 5:30 p.m.
(Minneapolis time) on a Trading Day, (b) the next Trading Day after the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile number set forth on the signature pages attached hereto on a day that
is not a Trading Day or later than 5:30 p.m. (Minneapolis time) on any Trading
Day, (c) the third Trading Day following the date of mailing, if sent by U.S.
nationally recognized overnight courier service or (d) upon actual receipt by
the party to whom such notice is required to be given. The address for such
notices and communications shall be as set forth on the signature pages attached
hereto.

 

5.1 Amendments; Waivers. Except as provided in Section 5.1, no provision of this
Agreement may be waived, modified, supplemented or amended except in a written
instrument signed, in the case of an amendment, by the Company and the
Purchasers holding at least 50% in interest of the Securities calculated based
on the aggregate amount of all Subscription Amounts of the Purchasers or, in the
case of a waiver, by the party against whom enforcement of any such waived
provision is sought. No waiver of any default with respect to any provision,
condition or requirement of this Agreement shall be deemed to be a continuing
waiver in the future or a waiver of any subsequent default or a waiver of any
other provision, condition or requirement hereof, nor shall any delay or
omission of any party to exercise any right hereunder in any manner impair the
exercise of any such right.

 

5.2 Headings. The headings herein are for convenience only, do not constitute a
part of this Agreement and shall not be deemed to limit or affect any of the
provisions hereof.

 

5.3 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their successors and permitted assigns. The
Company may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of each Purchaser. Any Purchaser may assign
any or all of its rights under this Agreement to any Person to whom such
Purchaser assigns or transfers any Securities, provided that such transferee
agrees in writing to be bound, with respect to the transferred Securities, by
the provisions of the Transaction Documents that apply to the “Purchasers.”

 

 19 

 

 

5.4 Third-Party Beneficiaries. This Agreement is intended for the benefit of the
parties hereto and their respective successors and permitted assigns and is not
for the benefit of, nor may any provision hereof be enforced by, any other
Person, except for the Purchasers.

 

5.5 Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of the Transaction Documents shall be governed by
and construed and enforced in accordance with the internal laws of the State of
Minnesota, without regard to the conflicts-of-law principles thereof. Each party
agrees that all legal proceedings concerning the interpretations, enforcement
and defense of the transactions contemplated by this Agreement and any other
Transaction Documents (whether brought against a party hereto or its respective
affiliates, directors, officers, stockholders, partners, members, employees or
agents) shall be commenced exclusively in the state and federal courts sitting
in the City of Minneapolis, Minnesota. Each party hereby irrevocably submits to
the exclusive jurisdiction of the state and federal courts sitting in the City
of Minneapolis, Minnesota, for the adjudication of any dispute hereunder or in
connection herewith or with any transaction contemplated hereby or discussed
herein (including with respect to the enforcement of any of the Transaction
Documents), and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is improper
or is an inconvenient venue for such proceeding. Each party hereby irrevocably
waives personal service of process and consents to process being served in any
such suit, action or proceeding by mailing a copy thereof via registered or
certified mail or overnight delivery (with evidence of delivery) to such party
at the address in effect for notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any other manner permitted by law. If either party shall
commence an action, suit or proceeding to enforce any provisions of the
Transaction Documents, then the prevailing party in such action, suit or
proceeding shall be reimbursed by the other party for its reasonable attorneys’
fees and other costs and expenses incurred with the investigation, preparation
and prosecution of such action or proceeding.

 

5.6 Survival. The representations and warranties contained herein shall survive
the Closing and the delivery of the Securities for a one-year period after the
Closing Date.

 

5.7 Execution. This Agreement may be executed in counterparts, all of which when
taken together shall be considered one and the same agreement and shall become
effective when counterparts have been signed by each party and delivered to each
other party, it being understood that the parties need not sign the same
counterpart. If any signature is delivered by facsimile transmission or by
e-mail delivery of a “.pdf” format data file, such signature shall create a
valid and binding obligation of the party executing (or on whose behalf such
signature is executed) with the same force and effect as if such facsimile or
“.pdf” signature page were an original thereof.

 

 20 

 

 

5.8 Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their commercially reasonable efforts to find and employ an alternative means to
achieve the same or substantially the same result as that contemplated by such
term, provision, covenant or restriction. It is hereby stipulated and declared
to be the intention of the parties that they would have executed the remaining
terms, provisions, covenants and restrictions without including any of such that
may be hereafter declared invalid, illegal, void or unenforceable.

 

5.9 Remedies. In addition to being entitled to exercise all rights provided
herein or granted by law, including recovery of damages, each of the Purchasers
and the Company will be entitled to specific performance under the Transaction
Documents. The parties agree that monetary damages may not be adequate
compensation for any loss incurred by reason of any breach of obligations
contained in the Transaction Documents and hereby agree to waive and not to
assert in any action for specific performance of any such obligation the defense
that a remedy at law would be adequate.

 

5.10 Independent Nature of Purchasers’ Obligations and Rights. The obligations
of each Purchaser under any Transaction Document are several and not joint with
the obligations of any other Purchaser, and no Purchaser shall be responsible in
any way for the performance or non-performance of the obligations of any other
Purchaser under any Transaction Document. Nothing contained herein or in any
other Transaction Document, and no action taken by any Purchaser pursuant hereto
or thereto, shall be deemed to constitute the Purchasers as a partnership, an
association, a joint venture or any other kind of entity, or create a
presumption that the Purchasers are in any way acting in concert or as a group
with respect to such obligations or the transactions contemplated by the
Transaction Documents. Each Purchaser shall be entitled to independently protect
and enforce its rights including, without limitation, the rights arising out of
this Agreement or out of the other Transaction Documents, and it shall not be
necessary for any other Purchaser to be joined as an additional party in any
proceeding for such purpose. Each Purchaser has been represented by its own
separate legal counsel in its review and negotiation of the Transaction
Documents. The Company has elected to provide all Purchasers with the same terms
and Transaction Documents for the convenience of the Company and not because it
was required or requested to do so by any of the Purchasers. It is expressly
understood and agreed that each provision contained in this Agreement and in
each other Transaction Document is between the Company and a Purchaser, solely,
and not between the Company and the Purchasers collectively and not between and
among the Purchasers.

 

5.11 Saturdays, Sundays, Holidays, etc. If the last or appointed day for the
taking of any action or the expiration of any right required or granted herein
shall not be a Business Day, then such action may be taken or such right may be
exercised on the next succeeding Business Day.

 

5.12 Construction. The parties agree that each of them and their respective
counsel have reviewed and had an opportunity to revise the Transaction Documents
and, therefore, the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of the Transaction Documents or any amendments thereto.

 

5.13 WAIVER OF JURY TRIAL. IN ANY ACTION, SUIT, OR PROCEEDING IN ANY
JURISDICTION BROUGHT BY ANY PARTY AGAINST ANY OTHER PARTY, THE PARTIES EACH
KNOWINGLY AND INTENTIONALLY, TO THE GREATEST EXTENT PERMITTED BY APPLICABLE LAW,
HEREBY ABSOLUTELY, UNCONDITIONALLY, IRREVOCABLY AND EXPRESSLY WAIVES FOREVER
TRIAL BY JURY.

 

* * * * * * *

 

 21 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

CACHET FINANCIAL SOLUTIONS, INC.         By: /s/ Bryan Meier    Name: Bryan
Meier   Title: Chief Financial Officer  

 

Address for Notice:

 

18671 Lake Drive E.

Southwest Tech Center A

Minneapolis, Minnesota 55317

Facsimile: (952) 698-6999

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

SIGNATURE PAGE FOR PURCHASER FOLLOWS]

 

 22 

 

 

[PURCHASER SIGNATURE PAGES TO SECURITIES PURCHASE AGREEMENT]

 

IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

Name of Purchaser: Columbus Capital Partners, L.P.

 

Tax ID Number/EIN: 94-3264193

 

Signature of Authorized Signatory of Purchaser: /s/ Matt Ockner

 

Name of Authorized Signatory: Matt Ockner

 

Title of Authorized Signatory: Managing Member, Columbus Capital Management,
LLC, General Partner

 

Email Address of Authorized Signatory: matt@ccmfunds.com

 

Facsimile Number of Authorized Signatory: 415-986-5130

 

Address for Notice to Purchaser:

 

350 California St., 22nd Floor, San Francisco, CA 94104

 

Address for Delivery of Convertible Notes and Warrants to Purchaser (if not same
as address for notice):

 



 

 

Subscription Amount: $578,000

  

DWAC Instructions – Broker no:     Account no:    

 

 23 

 

 

[PURCHASER SIGNATURE PAGES TO SECURITIES PURCHASE AGREEMENT]

 

IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

Name of Purchaser: Columbus Capital QP Partners, L.P.

 

Tax ID Number/EIN: 45-3042671

 

Signature of Authorized Signatory of Purchaser: /s/ Matt Ockner

 

Name of Authorized Signatory: Matt Ockner

 

Title of Authorized Signatory: Managing Member, Columbus Capital Management,
LLC, General Partner

 

Email Address of Authorized Signatory: matt@ccmfunds.com

 

Facsimile Number of Authorized Signatory: 415-986-5130

 

Address for Notice to Purchaser:

 

350 California St., 22nd Floor, San Francisco, CA 94104

 

Address for Delivery of Convertible Notes and Warrants to Purchaser (if not same
as address for notice):

 

 

 

Subscription Amount: $122,000

 



DWAC Instructions – Broker no:     Account no:    



 

 24 

 





 

[PURCHASER SIGNATURE PAGES TO SECURITIES PURCHASE AGREEMENT]

 

IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

Name of Purchaser: FLMM Ltd.

 

Tax ID Number/EIN: N/A

 

Signature of Authorized Signatory of Purchaser: /s/ Per Magnus Andersson  

 

Name of Authorized Signatory: Per Magnus Andersson

 

Title of Authorized Signatory: President

 

Email Address of Authorized Signatory: dmartin@kitanocapital.com

 

Facsimile Number of Authorized Signatory: 214-515-3401

 

Address for Notice to Purchaser:

 

2711 N. Haskell, Suite 1650, Dallas, TX 75204

 

Address for Delivery of Convertible Notes and Warrants to Purchaser (if not same
as address for notice):

 

 

 

Subscription Amount: $1,650,000

 



DWAC Instructions – Broker no:     Account no:    



 

 25 

 

 

[PURCHASER SIGNATURE PAGES TO SECURITIES PURCHASE AGREEMENT]

 

IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

Name of Purchaser: Jon D and Linda W Gruber Trust

 

Tax ID Number/EIN: ###-##-####

 

Signature of Authorized Signatory of Purchaser: /s/ Jon D. Gruber  

 

Name of Authorized Signatory: Jon D. Gruber

 

Title of Authorized Signatory: Trustee

 

Email Address of Authorized Signatory: jon@gmcm.com

 

Facsimile Number of Authorized Signatory: _________________

 

Address for Notice to Purchaser:

 

300 Tamal Plaza Ste 280, Corte Madera, CA 94925

 

Address for Delivery of Convertible Notes and Warrants to Purchaser (if not same
as address for notice):

 

 

 

Subscription Amount: $500,000

 



DWAC Instructions – Broker no:     Account no:    

 

 26 

 

 

[PURCHASER SIGNATURE PAGES TO SECURITIES PURCHASE AGREEMENT]

 

IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

Name of Purchaser: Tiburon Opportunity Fund, L.P.

 

Tax ID Number/EIN: 27-1985953

 

Signature of Authorized Signatory of Purchaser: /s/ Peter Bortel

 

Name of Authorized Signatory: Peter Bortel

 

Title of Authorized Signatory: General Partner

 

Email Address of Authorized Signatory: pbortel@BIM1.net

 

Facsimile Number of Authorized Signatory: _________________

 

Address for Notice to Purchaser:

 

Bortel Investment Management, LLC, 13313 Point Richmond Beach Rd. NW, Gig
Harbor, WA 98332

 

Address for Delivery of Convertible Notes and Warrants to Purchaser (if not same
as address for notice):

 

 

 

Subscription Amount: $500,000

 



DWAC Instructions – Broker no:     Account no:    



 

 27 

 

 

SCHEDULE I

 

Purchaser  Note Principal Amount   Number of Warrants   Subscription Amount, net
of Discount   Number of Warrants Upon Failure to Register  Columbus Capital
Partners, L.P.  $608,421    98,663   $578,000    4,933  Columbus Capital QP
Partners, L.P.  $128,421    20,825   $122,000    1,041  FLMM Ltd.  $1,736,842  
 281,650   $1,650,000    14,083  Tiburon Opportunity Fund, L.P.  $526,316  
 85,349   $500,000    4,267  Jon D & Linda W Gruber Trust  $526,316    85,349  
$500,000    4,267  Total  $3,526,316    571,836   $3,350,000    28,591 

 

   

   

 

Exhibit A

 

NEITHER THIS NOTE NOR THE SECURITIES THAT ARE ISSUABLE UPON CONVERSION HEREOF OR
UPON EXCHANGE HEREUNDER (COLLECTIVELY, THE “SECURITIES”) HAVE BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE
SECURITIES LAWS OF ANY STATE OR OTHER JURISDICTION. NEITHER THE SECURITIES NOR
ANY INTEREST OR PARTICIPATION THEREIN MAY BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED: (I) IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR THE
SECURITIES UNDER THE SECURITIES ACT, AND APPLICABLE STATE SECURITIES LAWS; OR
(II) AN OPINION OF COUNSEL, IN A FORM ACCEPTABLE TO THE COMPANY, THAT
REGISTRATION IS NOT REQUIRED UNDER THE SECURITIES ACT.

 

CONVERTIBLE TERM PROMISSORY NOTE

 

Issuance Date: October _____, 2016 [$xx] (USD)

 

For Value Received, Cachet Financial Solutions, Inc., a corporation incorporated
under the laws of the State of Delaware and located at 18671 Lake Drive East,
Chanhassen, MN 55317 (the “Company”), hereby promises to pay to the order of
[Insert Purchaser] or its successors or assigns (as applicable, the “Holder”),
the principal amount of [$xx] (USD), on or prior to October ____, 2017 (the
“Maturity Date”), in accordance with the terms hereof. This Convertible Term
Promissory Note is hereinafter referred to as the “Note.”

 

1. Interest and Payments

 

1.1 Interest. The principal amount of this Note shall not bear interest.

 

1.2 Term and Payment. The principal amount of this Note shall be due and payable
at the close of business on the Maturity Date.

 

1.3 Prepayment. The Company may not prepay this Note without the consent of
Holder.

 

2. Conversion Rights and Mandatory Conversion

 

Holder will have the right, at its sole option and discretion, to convert
principal and interest under this Note as specified in paragraphs 2.1 and 2.2
below.

 

2.1 Conversion Before an Event of Default. Holder shall have the right at its
election to convert the principal amount of this Note, together with accrued but
unpaid interest thereon, into shares of common stock of the Company (the
“Conversion Shares”), at a conversion rate equal to the lower of (i) $7.00 per
share and (ii) 80% of the Company’s per share price in the next underwritten
public offering (which for the avoidance of doubt, shall not be adjusted for
stock splits, reverse stock splits and recapitalizations occurring before the
next public offering) (the “Conversion Price”).

 

   

   

 

2.2 Conversion After an Event of Default. After an Event of Default (as defined
below), if lower, this Note shall be convertible at a conversion price, if lower
than the Conversion Price, at sixty percent (60%) of the lowest daily VWAP in
the 20 trading days immediately prior to conversion. For this purpose, “VWAP”
means, for any date, the price determined by the first of the following clauses
that applies: (a) if the Common Stock is then listed or quoted on a Trading
Market, the daily volume-weighted average price of the Common Stock for such
date (or the nearest preceding date) on the Trading Market on which the Common
Stock is then listed or quoted for trading as reported by Bloomberg L.P. (based
on a Trading Day from 9:30 a.m. (New York City time) to 4:00 p.m. (New York City
time); (b) if the Common Stock is not then quoted for trading on the OTC
Bulletin Board or and if prices for the Common Stock are then reported in the
OTC Markets (or a similar organization or agency succeeding to its functions of
reporting prices), the most recent bid price per share of the Common Stock so
reported; or (c) in all other cases, the fair market value of a share of Common
Stock as determined by an independent appraiser selected in good faith by Holder
and reasonably acceptable to the Company. The term “Trading Day” means a day on
which the principal Trading Market is open for business; and the term “Trading
Market” means the following markets or exchanges on which the Common Stock is
listed or quoted for trading on the date in question: the American Stock
Exchange, the Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq Global
Select Market, the New York Stock Exchange or the OTC Bulletin Board.

 

2.3 Manner of Conversion. Upon any exercise by the Holder of the foregoing
conversion rights, the conversion of principal under this Note shall be effected
in the following manner:

 

2.3.1 The Company shall, within 20 business days of the date of the conversion
(which shall be deemed effective as of the date on which the conversion notice
was given, as determined in accordance with Section 10 below), deliver to the
Holder one or more certificates representing the Conversion Shares in such
name(s) and denomination(s) as the Holder shall have specified; provided,
however, that no fractional shares shall be issued in connection therewith, nor
shall any transfers be permitted except in accordance with applicable securities
laws. Upon any such conversion, the number of Conversion Shares issuable shall
be rounded to the nearest whole number (with even halves rounded up).

 

2.3.2 The issuance of certificates for Conversion Shares upon a conversion shall
be made without charge to the Holder in respect thereof or other cost incurred
by the Company.

 

2.3.3 All Conversion Shares issued upon a conversion hereunder shall, when so
issued, be duly authorized and validly issued, fully paid and non-assessable and
free from all taxes, liens and charges. The Company shall take all such actions
as may be necessary to ensure that all such Conversion Shares may be so issued
without violation of any applicable law or governmental regulation or any
requirements of any domestic securities exchange upon which such securities are
quoted.

 

2.3.4 If the Company at any time after the date hereof, subdivides (by any stock
split, stock dividend, recapitalization or otherwise) one or more classes of its
outstanding shares of Common Stock into a greater number of shares, the
conversion price in effect immediately prior to such subdivision will be
proportionately reduced and the number of shares issued upon conversion will be
proportionately increased. If the Company at any time on or after the date
hereof combines (by combination, reverse stock split or otherwise) one or more
classes of its outstanding shares of common stock into a smaller number of
shares, the conversion price in effect immediately prior to such combination
will be proportionately increased. Any adjustment under this Section shall
become effective at the close of business on the date the subdivision or
combination becomes effective.

 

 2 

   

 

2.4 Mandatory Conversion. Notwithstanding anything in this Note to the contrary,
the Company may, in its sole discretion, require the Holder to convert the
principal amount of this Note, together with accrued but unpaid interest
thereon, into Conversion Shares if the Company’s common stock is listed on the
Nasdaq Capital Market, the Nasdaq Global Market, or the Nasdaq Global Select
Market. Such mandatory conversion shall be treated as if it were a conversion
pursuant to Section 2.1 above and shall be effective as of the date of such
listing.

 

3. Transfer, Exchange and Replacement

 

3.1 Transfer or Exchange. This Note has not been and is not being registered
under the provisions of the Securities Act or any state securities laws and this
Note may not be transferred prior to the end of the holding period applicable to
sales under Rule 144 unless in accordance with applicable law and unless: (1)
the transferee is an “accredited investor” (as defined in Regulation D under the
Securities Act) and (2) the Holder shall have delivered to the Company an
opinion of counsel, reasonably satisfactory in form, scope and substance to the
Company, to the effect that this Note may be sold or transferred without
registration under the Securities Act. Upon surrender of any Note for
registration of transfer or for exchange to the Company at its principal office,
the Company at its sole expense will execute and deliver in exchange therefore a
new Note or Notes, as the case may be, as requested by the Holder or transferee,
which aggregate principal amount is equal the unpaid principal amount of such
Note, registered as such Holder or transferee may request; provided, however,
that this Note may not be transferred by Holder to any Person other than
Holder’s affiliates without the prior written consent of the Company. The
Company shall be entitled to regard the registered Holder of this Note as the
Holder of the Note so registered for all purposes until the Company or its
agent, as applicable, is required to record a transfer of this Note on its
register.

 

3.2 Replacement. Upon notice to the Company of the loss, theft, destruction or
mutilation of this Note, and, in the case of loss, theft or destruction, of an
indemnification undertaking by the Holder to the Company in a form reasonably
acceptable to the Company and, in the case of mutilation, upon surrender and
cancellation of the Note, the Company shall execute and deliver a new Note of
like tenor and date and in substantially the same form as this Note; provided,
however, the Company shall not be obligated to re-issue a Note if the Holder
contemporaneously requests the Company to convert such remaining principal
amount and interest into Common Stock.

 

4. Defaults and Remedies

 

The occurrence of any one or more of the following events (regardless of the
reason therefor) shall constitute an “Event of Default” hereunder which shall be
deemed to be continuing until waived in writing by Holder or until cured by the
Company:

 

(a) the Company shall fail to pay principal on the Maturity Date;

 

 3 

   

 

(b) a case or proceeding shall have been commenced involuntarily against the
Company in a court having competent jurisdiction seeking a decree or order under
the United States Bankruptcy Code or any other applicable federal, state or
foreign bankruptcy or other similar law, and seeking either (A) the appointment
of a custodian, receiver, liquidator, assignee, trustee or sequestrator (or
similar official) for such person or of any substantial part of its properties,
or (B) the reorganization or winding up or liquidation of the affairs of any
such person, and such case or proceeding shall remain undismissed or unstayed
for 60 consecutive days or such court shall enter a decree or order granting the
relief sought in such case or proceeding; or

 

(c) the Company shall commence any case, proceeding or other action under any
existing or future law of any jurisdiction, domestic or foreign, relating to
bankruptcy, insolvency, reorganization, conservatorship or relief of debtors,
seeking to have an order for relief entered with respect to it or seeking
appointment of a custodian, receiver, liquidator, assignee, trustee or
sequestrator (or similar official) for it or any substantial part of its
properties, (ii) make a general assignment for the benefit of creditors.

 

If any Event of Default shall have occurred and be continuing, then Holder may,
upon written notice to the Company, take any one or more of the following
actions: (i) declare all or any portion of the principal amount of this Note to
be forthwith due and payable, whereupon such principal shall become and be due
and payable; (ii) convert this Note into Conversion Shares as provided herein,
or (iii) exercise any rights and remedies provided by law.

 

5. Amendment and Waiver

 

The provisions of this Note may not be modified, amended or waived, and the
Company may not take any action herein prohibited, or omit to perform any act
herein required to be performed by it, without the written consent of the
Holder.

 

6. Cancellation

 

After all principal owed on this Note has been paid in full or converted
pursuant to Section 2, this Note shall automatically be deemed canceled, and
upon the Company’s request the Holder shall surrender this Note to the Company.

 

7. Company’s Waiver of Notice

 

To the extent permitted by law, the Company hereby waives demand, notice,
protest and all other demands and notices in connection with the delivery,
acceptance, performance, default or enforcement of this Note.

 

8. Governing Law

 

This Note shall be construed and enforced in accordance with, and all questions
concerning the construction, validity, interpretation and performance of this
Note shall be governed by, the laws of the State of Minnesota, without giving
effect to provisions thereof regarding conflict of laws.

 

 4 

   

 

9. Waiver of Rights

 

No failure or delay on the part of this Note in the exercise of any power, right
or privilege hereunder shall operate as a waiver thereof, nor shall any single
or partial exercise of any such power, right or privilege preclude other or
further exercise thereof or of any other right, power or privilege.

 

10. Notices

 

Notices shall be given at the address and as deemed for the Company or Holder,
as applicable, indicated in that certain Securities Purchase Agreement by and
among the Company, Holder and the other purchasers party thereto, dated on or
about the date hereof.

 

* * * * * * *

 

 5 

   

 

In Witness Whereof, the Company has caused this Note to be executed as of the
date first indicated above.

 

  CACHET FINANCIAL SOLUTIONS, INC.         By:     Name: Bryan Meier   Title:
Chief Financial Officer

 

[Signature Page to Convertible Promissory Note]

 

 6 

   

 

Exhibit B

 

NEITHER THIS WARRANT NOR ANY OF THE SECURITIES ISSUABLE UPON EXERCISE OF THIS
WARRANT HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
UNDER THE SECURITIES LAWS OF ANY OTHER JURISDICTION. BY ACQUIRING THIS WARRANT,
HOLDER REPRESENTS THAT HOLDER WILL NOT SELL OR OTHERWISE DISPOSE OF THIS WARRANT
OR THE SECURITIES FOR WHICH IT MAY BE EXERCISED WITHOUT REGISTRATION OR
COMPLIANCE WITH AN EXEMPTION FROM REGISTRATION UNDER THE AFORESAID ACTS AND THE
RULES AND REGULATIONS THEREUNDER.

 

WARRANT TO PURCHASE COMMON STOCK

 

Number of Shares of Common Stock: [xx]

Date of Issuance: October ___, 2016 (“Issuance Date”)

 

This Certifies That, for value received, [Insert Purchaser] (including any
permitted and registered assigns, the “Holder”), is entitled to purchase from
Cachet Financial Solutions, Inc., a Delaware corporation (the “Company”), up to
[xx] shares of Common Stock (the “Warrant Shares”) at the Exercise Price then in
effect. This Warrant to Purchase Common Stock (this “Warrant”) is issued by the
Company pursuant to that certain Securities Purchase Agreement executed on the
Issuance Date by and among the Company, Holder and other parties thereto, if any
(the “Purchase Agreement”).

 

Capitalized terms used in this Warrant shall have the meanings set forth in the
Purchase Agreement unless otherwise defined in the body of this Warrant or in
Section 13 below. For purposes of this Warrant, the term “Exercise Price” shall
mean the lower of (i) $5.55 per share and (ii) 80% of the Company’s per share
price in the next underwritten public offering (which for the avoidance of
doubt, shall not be adjusted for stock splits, reverse stock splits and
recapitalizations occurring before the next public offering), subject to
adjustment as provided herein, and the term “Exercise Period” shall mean the
period commencing on the Issuance Date and ending on 5:00 p.m. New York time on
the five-year anniversary thereof.

 

1. EXERCISE OF WARRANT.

 

(a) Mechanics of Exercise. Subject to the terms and conditions hereof, the
rights represented by this Warrant may be exercised in whole or in part at any
time or times during the Exercise Period by delivery of a written notice, in the
form attached hereto as Exhibit A (the “Exercise Notice”), of the Holder’s
election to exercise this Warrant. The Holder shall not be required to deliver
the original Warrant in order to effect an exercise hereunder. Execution and
delivery of the Exercise Notice with respect to less than all of the Warrant
Shares shall have the same effect as cancellation of the original Warrant and
issuance of a new Warrant evidencing the right to purchase the remaining number
of Warrant Shares. On or before the third Trading Day (the “Warrant Share
Delivery Date”) following the date on which the Company shall have received the
Exercise Notice, and upon receipt by the Company of (i) payment to the Company
of an amount equal to the applicable Exercise Price multiplied by the number of
Warrant Shares as to which this Warrant is being exercised (the “Aggregate
Exercise Price” and together with the Exercise Notice, the “Exercise Delivery
Documents”) in cash or by wire transfer of immediately available funds or (ii)
notification from the Holder that this Warrant is being exercised pursuant to a
Cashless Exercise, as defined below, the Company shall (or direct its transfer
agent to) issue and dispatch by overnight courier to the address as specified in
the Exercise Notice, a certificate, registered in the Company’s share register
in the name of the Holder or its designee, for the number of shares of Common
Stock to which the Holder is entitled pursuant to such exercise. Upon delivery
of the Exercise Delivery Documents, the Holder shall be deemed for all corporate
purposes to have become the holder of record of the Warrant Shares with respect
to which this Warrant has been exercised, irrespective of the date of delivery
of the certificates evidencing such Warrant Shares. If this Warrant is submitted
in connection with any exercise pursuant to Section 1(c) and the number of
Warrant Shares represented by this Warrant submitted for exercise is greater
than the number of Warrant Shares being acquired upon an exercise, then the
Company shall as soon as practicable and in no event later than three Business
Days after any exercise and at its own expense, issue a new Warrant (in
accordance with Section 6) representing the right to purchase the number of
Warrant Shares purchasable immediately prior to such exercise under this
Warrant, less the number of Warrant Shares with respect to which this Warrant is
exercised.

 

   

   

 

(b) No Fractional Shares. No fractional shares shall be issued upon the exercise
of this Warrant as a consequence of any adjustment pursuant hereto. All Warrant
Shares (including fractions) issuable upon exercise of this Warrant may be
aggregated for purposes of determining whether the exercise would result in the
issuance of any fractional share. If, after aggregation, the exercise would
result in the issuance of a fractional share, the Company shall, in lieu of
issuance of any fractional share, pay the Holder otherwise entitled to such
fraction a sum in cash equal to the product resulting from multiplying the
then-current fair market value of a Warrant Share by such fraction.

 

(c) Cashless Exercise. The Holder may, in its sole discretion, at any time prior
to the effective date of a registration statement filed by the Company or any
Subsidiary under the Securities Act covering the Warrant Shares, exercise this
Warrant in whole or in part and, in lieu of making the cash payment otherwise
contemplated to be made to the Company upon such exercise in payment of the
Aggregate Exercise Price, elect instead to receive upon such exercise the “Net
Number” of shares of Common Stock determined according to the following formula
(a “Cashless Exercise”):

 

Net Number = (A x B) - (A x C)

B

 

For purposes of the foregoing formula:

 

  A = the total number of shares with respect to which this Warrant is then
being exercised.         B = the Weighted Average Price of the shares of Common
Stock for the five consecutive Trading Days ending on the date immediately
preceding the date of the Exercise Notice.         C = the Exercise Price then
in effect for the applicable Warrant Shares at the time of such exercise.

 

 2 

   

 

(d) Holder’s Exercise Limitations. The Company shall not effect any exercise of
this Warrant, and a Holder shall not have the right to exercise any portion of
this Warrant, to the extent that after giving effect to issuance of Warrant
Shares upon exercise as set forth on the applicable Notice of Exercise, the
Holder (together with the Holder’s Affiliates, and any other persons acting as a
group together with the Holder or any of the Holder’s Affiliates), would
beneficially own in excess of the Beneficial Ownership Limitation, as defined
below. For purposes of the foregoing sentence, the number of shares of Common
Stock beneficially owned by the Holder and its Affiliates shall include the
number of shares of Common Stock issuable upon exercise of this Warrant with
respect to which such determination is being made, but shall exclude the number
of shares of Common Stock which would be issuable upon (i) exercise of the
remaining, non-exercised portion of this Warrant beneficially owned by the
Holder or any of its Affiliates and (ii) exercise or conversion of the
unexercised or non-converted portion of any other securities of the Company
(including without limitation any other Common Stock Equivalents) subject to a
limitation on conversion or exercise analogous to the limitation contained
herein beneficially owned by the Holder or any of its Affiliates. Except as set
forth in the preceding sentence, for purposes of this paragraph (d), beneficial
ownership shall be calculated in accordance with Section 13(d) of the Exchange
Act, it being acknowledged by the Holder that the Company is not representing to
the Holder that such calculation is in compliance with Section 13(d) of the
Securites Exchange Act of 1934, as amended, and the Holder is solely responsible
for any schedules required to be filed in accordance therewith. To the extent
that the limitation contained in this paragraph applies, the determination of
whether this Warrant is exercisable (in relation to other securities owned by
the Holder together with any affiliates) and of which portion of this Warrant is
exercisable shall be in the sole discretion of the Holder, and the submission of
a Notice of Exercise shall be deemed to be the Holder’s determination of whether
this Warrant is exercisable (in relation to other securities owned by the Holder
together with any Affiliates) and of which portion of this Warrant is
exercisable, in each case subject to the Beneficial Ownership Limitation, and
the Company shall have no obligation to verify or confirm the accuracy of such
determination.

 

For purposes of this paragraph, in determining the number of outstanding shares
of Common Stock, a Holder may rely on the number of outstanding shares of Common
Stock as reflected in (A) the Company’s most recent periodic or annual report
filed with the Commission, as the case may be, (B) a more recent public
announcement by the Company or (C) a more recent written notice by the Company
or its transfer agent setting forth the number of shares of Common Stock
outstanding. Upon the request of a Holder, the Company shall within two Trading
Days confirm to the Holder the number of shares of Common Stock then
outstanding. In any case, the number of outstanding shares of Common Stock shall
be determined after giving effect to the conversion or exercise of securities of
the Company, including this Warrant, by the Holder or its affiliates since the
date as of which such number of outstanding shares of Common Stock was reported.
The “Beneficial Ownership Limitation” shall be 4.99% of the number of shares of
the Common Stock outstanding immediately after giving effect to the issuance of
shares of Common Stock issuable upon exercise of this Warrant. Upon no fewer
than 61 days’ prior notice to the Company, a Holder may increase or decrease the
Beneficial Ownership Limitation provisions of this paragraph, provided that the
Beneficial Ownership Limitation in no event exceeds 9.99% of the number of
shares of the Common Stock outstanding immediately after giving effect to the
issuance of shares of Common Stock upon exercise of this Warrant held by the
Holder and the provisions of this paragraph shall continue to apply. Any such
increase or decrease will not be effective until the 61st day after such notice
is delivered to the Company and shall only apply to such Holder and no other
Holder. The limitations contained in this paragraph shall apply to a successor
Holder of this Warrant.

 

 3 

   

 

2. ADJUSTMENTS. The Exercise Price and the number of Warrant Shares shall be
adjusted from time to time as follows:

 

(a) Subdivision or Combination of Common Stock. If the Company at any time on or
after the Issuance Date subdivides (by any stock split, stock dividend,
recapitalization or otherwise) one or more classes of its outstanding shares of
Common Stock into a greater number of shares, the Exercise Price in effect
immediately prior to such subdivision will be proportionately reduced and the
number of Warrant Shares will be proportionately increased. If the Company at
any time on or after the Issuance Date combines (by combination, reverse stock
split or otherwise) one or more classes of its outstanding shares of Common
Stock into a smaller number of shares, the Exercise Price in effect immediately
prior to such combination will be proportionately increased and the number of
Warrant Shares will be proportionately decreased. Any adjustment under this
Section shall become effective at the close of business on the date the
subdivision or combination becomes effective.

 

(b) Distribution of Assets. If the Company shall declare or make any dividend or
other distribution of its assets (or rights to acquire its assets) to holders of
shares of Common Stock, by way of return of capital or otherwise (including
without limitation any distribution of cash, stock or other securities, property
or options by way of a dividend, spin off, reclassification, corporate
rearrangement or other similar transaction) (a “Distribution”), at any time
after the issuance of this Warrant, then, in each such case:

 

(i) any Exercise Price in effect immediately prior to the close of business on
the record date fixed for the determination of holders of shares of Common Stock
entitled to receive the Distribution shall be reduced, effective as of the close
of business on such record date, to a price determined by multiplying such
Exercise Price by a fraction (i) the numerator of which shall be the Closing
Sale Price of the shares of Common Stock on the Trading Day immediately
preceding such record date minus the value of the Distribution (as determined in
good faith by the Company’s Board of Directors) applicable to one share of
Common Stock, and (ii) the denominator of which shall be the Closing Sale Price
of the shares of Common Stock on the Trading Day immediately preceding such
record date; and

 

(ii) the number of Warrant Shares shall be increased to a number of shares equal
to the number of shares of Common Stock obtainable immediately prior to the
close of business on the record date fixed for the determination of holders of
shares of Common Stock entitled to receive the Distribution multiplied by the
reciprocal of the fraction set forth in the immediately preceding clause (i);
provided, however, that in the event that the Distribution is of shares of
common stock of a company (other than the Company) whose common stock is traded
on a national securities exchange or a national automated quotation system
(“Other Shares of Common Stock”), then the Holder may elect to receive a warrant
to purchase Other Shares of Common Stock in lieu of an increase in the number of
Warrant Shares, the terms of which shall be identical to those of this Warrant,
except that such warrant shall be exercisable into the number of shares of Other
Shares of Common Stock that would have been payable to the Holder pursuant to
the Distribution had the Holder exercised this Warrant immediately prior to such
record date and with an aggregate exercise price equal to the product of the
amount by which the exercise price of this Warrant was decreased with respect to
the Distribution pursuant to the terms of the immediately preceding clause (i)
and the number of Warrant Shares calculated in accordance with the first part of
this clause (ii).

 

 4 

   

 

3. FUNDAMENTAL TRANSACTIONS. If, at any time while this Warrant is outstanding,
(i) the Company effects any merger of the Company with or into another entity
and the Company is not the surviving entity (such surviving entity, the
“Successor Entity”), (ii) the Company effects any sale of all or substantially
all of its assets in one or a series of related transactions, (iii) any tender
offer or exchange offer (whether by the Company or by another individual or
entity, and approved by the Company) is completed pursuant to which holders of
Common Stock are permitted to tender or exchange their shares of Common Stock
for other securities, cash or property and the holders of at least 50% of the
Common Stock accept such offer, or (iv) the Company effects any reclassification
of the Common Stock or any compulsory share exchange pursuant to which the
Common Stock is effectively converted into or exchanged for other securities,
cash or property (other than as a result of a subdivision or combination of
shares of Common Stock covered by Section 2(a) above) (in any such case, a
“Fundamental Transaction”), then, upon any subsequent exercise of this Warrant,
the Holder shall have the right to receive the number of shares of Common Stock
of the Successor Entity or of the Company and any additional consideration (the
“Alternate Consideration”) receivable upon or as a result of such
reorganization, reclassification, merger, consolidation or disposition of assets
by a holder of the number of shares of Common Stock for which this Warrant is
exercisable immediately prior to such event (disregarding any limitation on
exercise contained herein solely for the purpose of such determination). For
purposes of any such exercise, the determination of the Exercise Price shall be
appropriately adjusted to apply to such Alternate Consideration based on the
amount of Alternate Consideration issuable in respect of one share of Common
Stock in such Fundamental Transaction, and the Company shall apportion the
Exercise Price among the Alternate Consideration in a reasonable manner
reflecting the relative value of any different components of the Alternate
Consideration. If holders of Common Stock are given any choice as to the
securities, cash or property to be received in a Fundamental Transaction, then
the Holder shall be given the same choice as to the Alternate Consideration it
receives upon any exercise of this Warrant following such Fundamental
Transaction. To the extent necessary to effectuate the foregoing provisions, any
Successor Entity in such Fundamental Transaction shall issue to the Holder a new
warrant consistent with the foregoing provisions and evidencing the Holder’s
right to exercise such warrant into Alternate Consideration.

 

4. NON-CIRCUMVENTION. The Company covenants and agrees that it will not, by
amendment of its certificate of incorporation, bylaws or through any
reorganization, transfer of assets, consolidation, merger, scheme of
arrangement, dissolution, issue or sale of securities, or any other voluntary
action, avoid or seek to avoid the observance or performance of any of the terms
of this Warrant, and will at all times in good faith carry out all the
provisions of this Warrant and take all action as may be required to protect the
rights of the Holder. Without limiting the generality of the foregoing, the
Company (i) shall not increase the par value of any shares of Common Stock
receivable upon the exercise of this Warrant above the Exercise Price then in
effect, (ii) shall take all such actions as may be necessary or appropriate in
order that the Company may validly and legally issue fully paid and
non-assessable shares of Common Stock upon the exercise of this Warrant, and
(iii) shall, for so long as this Warrant is outstanding, have authorized and
reserved, free from preemptive rights, a sufficient number of shares of Common
Stock to provide for the exercise of the rights represented by this Warrant
(without regard to any limitations on exercise).

 

 5 

   

 

5. WARRANT HOLDER NOT DEEMED A STOCKHOLDER. Except as otherwise specifically
provided herein, this Warrant, in and of itself, shall not entitle the Holder to
any voting rights or other rights as a stockholder of the Company. In addition,
nothing contained in this Warrant shall be construed as imposing any liabilities
on the Holder to purchase any securities (upon exercise of this Warrant or
otherwise) or as a stockholder of the Company, whether such liabilities are
asserted by the Company or by creditors of the Company.

 

6. REISSUANCE.

 

(a) Lost, Stolen or Mutilated Warrant. If this Warrant is lost, stolen,
mutilated or destroyed, the Company will, on such terms as to indemnity or
otherwise as it may reasonably impose (which shall, in the case of a mutilated
Warrant, include the surrender thereof), issue a new Warrant of like
denomination and tenor as this Warrant so lost, stolen, mutilated or destroyed.

 

(b) Issuance of New Warrants. Whenever the Company is required to issue a new
Warrant pursuant to the terms of this Warrant, such new Warrant shall be of like
tenor with this Warrant, and shall have an issuance date, as indicated on the
face of such new Warrant which is the same as the Issuance Date.

 

7. TRANSFER.

 

(a) Notice of Transfer. The Holder agrees to give written notice to the Company
before transferring this Warrant or transferring any Warrant Shares of such
Holder’s intention to do so, describing briefly the manner of any proposed
transfer. Promptly upon receiving such written notice, the Company shall present
copies thereof to the Company’s counsel. If the proposed transfer may be
effected without registration or qualification (under any federal or state
securities laws), the Company, as promptly as practicable, shall notify the
Holder thereof, whereupon the Holder shall be entitled to transfer this Warrant
or to dispose of Warrant Shares received upon the previous exercise of this
Warrant, all in accordance with the terms of the notice delivered by the Holder
to the Company; provided, however, that an appropriate legend may be endorsed on
this Warrant or the certificates for such Warrant Shares respecting restrictions
upon transfer thereof necessary or advisable in the opinion of counsel and
satisfactory to the Company to prevent further transfers which would be in
violation of Section 5 of the Securities Act and applicable state securities
laws; and provided further that the prospective transferee or purchaser shall
execute the Assignment of Warrant attached hereto as Exhibit B and such other
documents and make such representations, warranties, and agreements as may be
required solely to comply with the exemptions relied upon by the Company for the
transfer or disposition of the Warrant or Warrant Shares.

 

(b) If the proposed transfer or disposition of this Warrant or such Warrant
Shares described in the written notice given pursuant to this Section 7 may not
be effected without registration or qualification of this Warrant or such
Warrant Shares, the Holder will limit its activities in respect to such transfer
or disposition as are permitted by law.

 

 6 

   

 

(c) Any transferee of all or a portion of this Warrant shall succeed to the
rights and benefits of the initial Holder of this Warrant under Sections 4.1 and
4.3 (subject, however, to the limitations set forth in Section 4.2), 4.4 and 4.5
of the Purchase Agreement (registration rights, expenses, and indemnity).

 

8. NOTICES. Whenever notice is required to be given under this Warrant, unless
otherwise provided herein, such notice shall be given in accordance with the
notice provisions contained in the Purchase Agreement. The Company shall provide
the Holder with prompt written notice (i) immediately upon any adjustment of the
Exercise Price, setting forth in reasonable detail, the calculation of such
adjustment and (ii) at least 20 days prior to the date on which the Company
closes its books or takes a record (A) with respect to any dividend or
distribution upon the shares of Common Stock, (B) with respect to any grants,
issuances or sales of any stock or other securities directly or indirectly
convertible into or exercisable or exchangeable for shares of Common Stock or
other property, pro rata to the holders of shares of Common Stock or (C) for
determining rights to vote with respect to any Fundamental Transaction,
dissolution or liquidation, provided in each case that such information shall be
made known to the public prior to or in conjunction with such notice being
provided to the Holder.

 

9. AMENDMENT AND WAIVER. The terms of this Warrant may be amended or waived
(either generally or in a particular instance and either retroactively or
prospectively) only with the written consent of the Company and the Holder. In
addition, the restrictions set forth in Section 1(d) can be waived, as to a
particular original purchaser of Common Stock and its affiliates, pursuant to a
writing signed and delivered by the Company and such original Purchaser prior to
the execution and delivery of this Warrant.

 

10. GOVERNING LAW. This Warrant and all rights, obligations and liabilities
hereunder shall be governed by, and construed in accordance with, the internal
laws of the State of Minnesota, without giving effect to the conflicts-of-law
principles thereof.

 

11. DISPUTE RESOLUTION. A dispute as to the determination of the Exercise Price,
the Closing Sale Price, or the arithmetic calculation of the Warrant Shares, the
Company or the Holder (as the case may be) shall submit the disputed
determinations or arithmetic calculations via facsimile (a) within two Business
Days after receipt of the applicable notice giving rise to such dispute to the
Company or the Holder, as the case may be, or (b) if no notice gave rise to such
dispute, at any time after the Holder learned of the circumstances giving rise
to such dispute. If the Holder and the Company are unable to agree upon such
determination or calculation of the Exercise Price, Closing Sale Price or the
Warrant Shares within three Business Days of such disputed determination or
arithmetic calculation being submitted to the Company or the Holder, as the case
may be, then the Company shall, within two Business Days thereafter submit via
facsimile (x) the disputed determination of the Exercise Price or Closing Sale
Price to an independent, reputable investment bank selected by the Company and
approved by the Holder or (y) the disputed arithmetic calculation of the Warrant
Shares to the Company’s independent, outside accountant. The Company shall cause
at its expense the investment bank or the accountant, as the case may be, to
perform the determinations or calculations and notify the Company and the Holder
of the results no later than ten Business Days from the time it receives the
disputed determinations or calculations. Such investment bank’s or accountant’s
determination or calculation, as the case may be, shall be binding upon all
parties absent manifest error.

 

 7 

   

 

12. ACCEPTANCE. Receipt of this Warrant by the Holder shall constitute
acceptance of and agreement to all of the terms and conditions contained herein.

 

13. CERTAIN DEFINITIONS. For purposes of this Warrant, the following terms shall
have the following meanings:

 

(a) “Bloomberg” means Bloomberg Financial Markets.

 

(b) “Closing Sale Price” means, for any security as of any date, (i) the last
closing trade price for such security on the Principal Market, as reported by
Bloomberg, or, if the Principal Market begins to operate on an extended hours
basis and does not designate the closing trade price, then the last trade price
of such security prior to 4:00 p.m., New York time, as reported by Bloomberg, or
(ii) if the foregoing does not apply, the last trade price of such security in
the over-the-counter market for such security as reported by Bloomberg, or (iii)
if no last trade price is reported for such security by Bloomberg, the average
of the bid and ask prices of any market makers for such security as reported by
the OTC Markets. If the Closing Sale Price cannot be calculated for a security
on a particular date on any of the foregoing bases, the Closing Sale Price of
such security on such date shall be the fair market value as mutually determined
by the Company and the Holder. All such determinations to be appropriately
adjusted for any stock dividend, stock split, stock combination or other similar
transaction during the applicable calculation period.

 

(c) “Common Stock” means the Company common stock, par value $0.0001 per share,
and any other class of securities into which such securities may hereafter be
reclassified or changed.

 

(d) “Common Stock Equivalents” means any securities of the Company that would
entitle the holder thereof to acquire at any time Common Stock, including
without limitation any debt, preferred stock, rights, options, warrants or other
instrument that is at any time convertible into or exercisable or exchangeable
for, or otherwise entitles the holder thereof to receive, Common Stock.

 

(e) “Principal Market” means the primary national securities exchange on which
the Common Stock is then traded.

 

(f) “Trading Day” means (i) any day on which the Common Stock is listed or
quoted and traded on its Principal Market, (ii) if the Common Stock is not then
listed or quoted and traded on any national securities exchange, then a day on
which trading occurs on any over-the-counter markets, or (iii) if trading does
not occur on the over-the-counter markets, any Business Day.

 

* * * * * * *

 

 8 

   

 

In Witness Whereof, the Company has caused this Warrant to Purchase Common Stock
to be duly executed as of the Issuance Date set forth above.

 

  CACHET FINANCIAL SOLUTIONS, INC.           Bryan Meier   Executive Vice
President & Chief Financial Officer

 

   

   

 

EXHIBIT A

 

EXERCISE NOTICE

 

(To be executed by the registered holder to exercise this Warrant to Purchase
Common Stock)

 

The Undersigned holder hereby exercises the right to purchase _________________
of the shares of Common Stock (“Warrant Shares”) of Cachet Financial Solutions,
Inc., a Delaware corporation (the “Company”), evidenced by the attached copy of
the Warrant to Purchase Common Stock (the “Warrant”). Capitalized terms used
herein and not otherwise defined shall have the respective meanings set forth in
the Warrant.

 

1. Form of Exercise Price. The Holder intends that payment of the Exercise Price
shall be made as (check one):

 

  [  ] a cash exercise with respect to _________________ Warrant Shares; and/or
        [  ] a “Cashless Exercise” with respect to _______________ Warrant
Shares.

 

2. Payment of Exercise Price. In the event that the holder has elected a cash
exercise with respect to some or all of the Warrant Shares to be issued pursuant
hereto, the holder shall pay the Aggregate Exercise Price in the sum of
$___________________ to the Company in accordance with the terms of the Warrant.
    3. Delivery of Warrant Shares. The Company shall deliver to the holder
__________________ Warrant Shares in accordance with the terms of the Warrant.

 

Date:                                   (Print Name of Registered Holder)      
          By:                       Name:         Title:  

 

   

   

 

EXHIBIT B

 

ASSIGNMENT OF WARRANT

 

(To be signed only upon authorized transfer of the Warrant)

 

For Value Received, the undersigned hereby sells, assigns, and transfers unto
____________________ the right to purchase _______________ shares of common
stock of Cachet Financial Solutions, Inc., to which the within Warrant to
Purchase Common Stock relates and appoints ____________________, as
attorney-in-fact, to transfer said right on the books of Cachet Financial
Solutions, Inc. with full power of substitution and re-substitution in the
premises. By accepting such transfer, the transferee has agreed to be bound in
all respects by the terms and conditions of the within Warrant.

 

Dated:                             (Signature) *                       (Name)  
                    (Address)                       (Social Security or Tax
Identification No.)

 

* The signature on this Assignment of Warrant must correspond to the name as
written upon the face of the Warrant to Purchase Common Stock in every
particular without alteration or enlargement or any change whatsoever. When
signing on behalf of a corporation, partnership, trust or other entity, please
indicate your position(s) and title(s) with such entity.

 

   

   

 

 



 

 